The opinion of the court was delivered by
Powers, J.
By the provisions of c. 72, Gen. Sts., the Probate Court is authorized to appoint guardians over spendthrifts who are wasting their estates so as thereby to expose their families to want or the town of their settlement to charge.
The jurisdiction that seizes upon the property or liberty of the citizen guiltless of crime and subjects it to the control of others, is one of strict right, and involves technical compliance with all the essential conditions upon which it is founded.
Smith, the ward, was of full age, had all the mental capacity necessary to the making of contracts; had the rightful possession of the cattle ; in short, was clothed with the indicia of ownership and capacity that would warrant persons to deal with him. He demanded and received the full value of the cattle. His capacity to make contracts is not questioned, but his incapacity to retain their fruits is his weakness that justifies the action of the Probate Court. The object of the statute that authorizes guardianship in such cases is, to protect the public against the ulterior consequences of the ward’s folly. But the Legislature has not overlooked the fact that the interests of third persons are involved, and hence guards are thrown around them by requiring publicity in the proceedings.
The guardian is required, as soon as may be after his appointment, to post up notices of his appointment in three public places in the town of the ward’s residence, which notices shall declare that the contracts of the ward will be held void. It is true, a subsequent clause of the same section declares that all contracts of the ward made after the appointment of the guardian shall be void; nevertheless, the whole section is to be read together, and effect given to the whole of it if possible.
The Legislature had some object in view in requiring notices to be posted, and that object can only be the protection of innocent persons who may deal with the ward.
*612This'view of the statute is supported by the provisions of s. 16, which declares that the contracts of the ward shall be void pending the application for the appointment of a guardian, if a copy of the application for such appointment be lodged in the town clerk’s office, and a memorandum thereof be recorded. Thus the invalidity of the ward’s contracts in this section is made to depend upon the giving of this notice. Neither the notice prescribed in s. 16 nor the one required in s. 60 was given in this case.
We think the requirement of public notice in s. 60 must be complied with by the guardian, if he would nullify the contracts of his ward made with persons having no knowledge of his disability.
The construction we give to the statute amply protects the estate of the ward in accordance with the purposes of the Legislature ; gives effect to all its requirements ; and operates justly upon the rights of third persons.
Judgment reversed, and judgment for the defendants.